FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CORAZON MARTIN LIMON,                       
                             Petitioner,            No. 03-71896
                    v.
                                                    Agency No.
                                                    A46-511-004
ALBERTO GONZALES, Attorney
General,*                                             ORDER
                     Respondent.
                                            
                         Filed June 3, 2005

Before: Michael Daly Hawkins, M. Margaret McKeown and
            Richard R. Clifton, Circuit Judges.


                               ORDER

   Respondent’s Motion to Rescind Decision and Remand to
the Board of Immigration Appeals is GRANTED. The Opin-
ion filed on April 19, 2005, and cited at 404 F.3d 1143 (9th
Cir. 2005), is withdrawn and may not be cited as precedent by
or to this court or any district court of the Ninth Circuit.




  *Alberto Gonzales is substituted for his predecessor, John Ashcroft, as
Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 6089
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.